COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-183-
CV



IN RE OMEGA OB/GYN ASSOCIATES	RELATOR

OF SOUTH ARLINGTON

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and is of the opinion that relief should be denied because relator has an adequate remedy by appeal.  Accordingly, relator's petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL B
: DAUPHINOT, J.; CAYCE, C.J.; HOLMAN, J.



DELIVERED July 22, 2004



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.